     Case 2:12-cv-00601-ROS Document 3705 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                  No. CV-12-00601-PHX-ROS
10                 Plaintiffs,                        ORDER
11   v.
12   L Ryan, et al.,
13                 Defendants.
14
15         Plaintiffs filed a Motion to Enforce the Stipulation as to the Maximum Custody
16   Performance Measures (MCPMs) (Doc. 3599). The motion is not yet fully briefed. In
17   support of their response in opposition, Defendants seek to file the Maximum Custody
18   Notebooks from November 2016 through August 2019 as a collective non-electronic
19   exhibit (Doc. 3668). These notebooks, which are generated each month at each maximum
20   custody unit location to monitor compliance with the MCPMs, total over 45,000 pages of
21   documents.
22         The Court will deny the motion for leave to file the notebooks as a non-electronic
23   exhibit. While the Declarations supporting Defendants’ Response provide information
24   about the MCPM review process and the creation of the monthly notebooks generally,
25   Defendants do not appear to refer to specific notebooks. Instead, Defendants seek to
26   introduce them as a single unit to establish the existence of “extensive source
27   documentation” (Doc. 3668 at 1-2). It is unclear whether defense counsel have reviewed
28   all 45,000 pages and are representing that they are true and accurate records of what took
     Case 2:12-cv-00601-ROS Document 3705 Filed 08/18/20 Page 2 of 2



 1   place or if Defendants expect the Court to review all 45,000 pages for some undisclosed
 2   purpose. With no indication that all the pages are necessary, there is no utility to placing
 3   the entirety of the notebooks in the record. Further, it does not appear that Plaintiffs are
 4   challenging the existence of the notebooks’ source documentation. Rather, in a nutshell,
 5   Plaintiffs contend that sub-class members are unable to access the out-of-cell time required
 6   by the Stipulation. The notebooks do not appear likely to shed any light on that issue.
 7   Defendants’ motion will therefore be denied.
 8          IT IS THEREFORE ORDERED that Defendants’ Motion for Leave to File
 9   Exhibit 9 to the Response to Plaintiffs’ Motion to Enforce (Maximum Custody) (Doc.
10   3668) is DENIED.
11          Dated this 18th day of August, 2020.
12
13
14                                                     Honorable Roslyn O. Silver
15                                                     Senior United States District Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
